Case: 19-20439     Document: 00516154637         Page: 1     Date Filed: 01/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 19-20439                        January 5, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Antwan Henry,

                                                           Plaintiff—Appellant,

                                       versus

   Ditech Financial, L.L.C., formerly known as Green Treen
   Servicing, L.L.C.; Carrington Mortgage Services, L.L.C.;
   The Bank of New York Mellon, as Trustee for the Certificate
   Holders of the CWABS, Inc. Asset-Backed Certificates,
   Series 2006-5, formerly known as The Bank of New York,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-4414


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20439      Document: 00516154637           Page: 2    Date Filed: 01/05/2022




                                     No. 19-20439


          Antwan Henry filed suit raising claims of quiet title, cancellation of
   instrument, request for accounting, unconscionable inducement, dual
   tracking, violations of the Fair Debt Collection Practices Act (FDCPA), and
   violations of the Real Estate Settlement Procedures Act (RESPA). Henry
   now appeals the district court’s dismissal of his complaint and granting of the
   defendants’ Federal Rule of Civil Procedure 12(c) motions. He argues that
   he presented a valid claim of quiet title, that the assignment of the deed of
   trust was defective, that the district court erred in dismissing several claims
   with prejudice and without allowing him an opportunity to amend, that the
   motions to dismiss were untimely filed, that defendants were liable under the
   FDCPA, and that the court erred in considering unauthenticated documents.
          We review the district court’s grant of a Rule 12(c) motion for
   judgment on the pleadings under the same de novo standard as is used for a
   ruling on a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss. See
   Gentilello v. Rege, 627 F.3d 540, 543-44 (5th Cir. 2010). A complaint is
   properly dismissed if it does not state sufficient facts to set forth a plausible
   claim or if the claims it raises are merely speculative. Bass v. Stryker Corp.,
   669 F.3d 501, 506 (5th Cir. 2012).
          Under Texas law, “[a] suit to quiet title is an equitable action used to
   establish that an adverse party’s claim to property is invalid, and to remove
   the cloud caused by the invalid claim from the owner’s title.” Montenegro v.
   Ocwen Loan Servicing, LLC, 419 S.W.3d 561, 572 (Tex. Ct. App.—Amarillo
   2013, no pet.). A plaintiff “must prove and recover on the strength of his
   own title, not the weakness of his adversary’s title.” Fricks v. Hancock, 45
   S.W.3d 322, 327 (Tex. Ct. App.—Corpus Christi–Edinburg 2001, no pet.).
          Henry makes no real argument regarding the strength of his own title,
   instead arguing in conclusory fashion that the deed of trust is invalid because
   it does not contain his signature. As for Henry’s argument challenging the




                                          2
Case: 19-20439       Document: 00516154637           Page: 3   Date Filed: 01/05/2022




                                      No. 19-20439


   assignment of the deed of trust, it is without merit. See Reinagel v. Deutsche
   Bank Nat. Tr. Co., 735 F.3d 220, 226-27 (5th Cir. 2013); see also Martins v.
   BAC Home Loans Servicing, LP, 722 F.3d 249, 255 (5th Cir. 2013).
            Regarding his claims arising under the FDCPA and the RESPA, his
   claims of cancellation of instrument and unconscionable inducement, and his
   request for accounting, Henry generally asserts that the district court should
   not have dismissed these claims with prejudice because granting a Rule 12(c)
   motion is akin to a Rule 12(b)(6) motion and therefore should be without
   prejudice. He also asserts that the district court should have allowed him the
   opportunity to amend the complaint to remedy the defects, specifically, the
   lack of sufficient facts to support his allegations.
            In his brief, Henry points to no legal authority in support of his
   argument that the dismissal should have been without prejudice and does not
   identify what facts he could or would have alleged if given the opportunity to
   amend. Thus, his argument that the court erred in dismissing these claims
   with prejudice and without giving him the opportunity to amend is without
   merit.
            His argument that the defendants’ motions for judgment on the
   pleadings filed pursuant to Rule 12(c) was untimely because it was filed after
   they filed an answer in the state court proceeding fails. A Rule 12(c) motion
   can be filed after an answer. Jones v. Greninger, 188 F.3d 322, 324 (5th Cir.
   1999).
            Finally, Henry’s arguments regarding violations of the FDCPA are
   vague and do not address the district court’s conclusion that he failed to
   allege facts showing that the defendants engaged in misconduct. General
   arguments giving only broad standards of review and not citing to any error
   are insufficient to preserve issues for appeal. Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Henry has




                                           3
Case: 19-20439      Document: 00516154637                Page: 4   Date Filed: 01/05/2022




                                      No. 19-20439


   failed to brief any issue adequately relating to the district court’s ruling on
   the aforementioned claim, the issue is abandoned. See Brinkmann, 813 F.2d
   at 748.   His argument regarding the consideration of unauthenticated
   documents is likewise conclusional and inadequately briefed. See id.
                                  *        *         *
          The judgment of the district court is AFFIRMED.




                                           4